887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mike IRVIN, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3146.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Mike Irvin appeals the decision of the Benefits Review Board affirming the decision of the administrative law judge (ALJ) that he is not entitled to black lung benefits.  Irvin filed a claim for benefits on July 25, 1984.  The claim was denied administratively and Irvin requested a hearing before an ALJ.  Following the requested hearing, the ALJ concluded that Irvin failed to establish either the existence of pneumoconiosis or total disability under the regulations.  The Benefits Review Board affirmed the ALJ's decision on appeal.


3
This court's review of the Benefits Review Board's decision is limited to a determination that the Board adhered to the statutory standard governing its review of the ALJ's decision and that no error of law was committed.    Youghiogheny & Ohio Coal Co. v. Milliken, 866 F.2d 195, 198 (6th Cir.1989).  The Board and this court must defer to an ALJ's findings which are supported by substantial evidence.    See Zimmerman v. Director, OWCP, 871 F.2d 564, 566-67 (6th Cir.1989).  Here, the ALJ's finding of no disability is supported by substantial evidence.


4
The medical evidence supports the ALJ's conclusion that petitioner failed to establish the existence of pneumoconiosis or total disability.  Petitioner did not present evidence sufficient to establish either the existence of pneumoconiosis or total disability under 20 C.F.R. Sec. 718.201 et seq.    On the contrary, the medical evidence of record indicates that petitioner is not totally disabled by the disease.  Therefore, the Benefits Review Board properly affirmed the decision of the ALJ.


5
Therefore, the judgment of the Benefits Review Board is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.